Title: From George Washington to James Hamilton, 17 May 1756
From: Washington, George
To: Hamilton, James

 

[Winchester, 17 May 1756]

To Captain James Hamilton—of the Fairfax Militia.Sir,

Yours last night—Let nothing put you off your guard, and be prepared for the worst alarms. I would advise you to remain at Pearsalls until Captain [Colonel] Peytons return from escorting Governor Innes; and then you are to take Captain Minors’ post at Kirkendalls; as he is ordered at Colonel Peytons return, also to remove to the South-Branch. I hope there is no need of advising you to be diligent and careful, both in the defence of the people, and in taking proper care of your party. When you hear intelligence of the Enemy worth regarding, lose not one moment in transmitting it to, Sir, yours &c.
